                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE

  DUSTIN MORGAN                                     )
                                                    )
                 Petitioner,                        )
                                                    )
  v.                                                )      No.:    3:21-CV-118-TAV-HBG
                                                    )              3:10-CR-160-TAV-HBG-4
  UNITED STATES OF AMERICA,                         )
                                                    )
                 Respondent.                        )


                                  MEMORANDUM OPINION

         Petitioner Dustin Morgan has filed a motion to vacate, set aside, or correct his

  sentence under 28 U.S.C. § 2255 [Doc. 416].1 The government has responded in opposition

  [Doc. 16]. This matter is now ripe for the Court’s review. Because, based on the record

  before the Court, it plainly appears that Petitioner is not entitled to relief, it is not necessary

  to hold an evidentiary hearing,2 and his motion will be DENIED.

  I.     Background

         In 2013, a jury convicted Petitioner of conspiring to distribute and possessing with

  intent to distribute Schedule II and Schedule IV controlled substances, in violation of



         1
            Petitioner titles his filing Motion to Proceed with Application for Leave to File a
  Successive 2255 Motion and Rehearing. However, this is Petitioner’s first motion pursuant to
  § 2255, and the Court considers it accordingly.
         2
            An evidentiary hearing is required on a § 2255 motion unless the motion, files, and record
  conclusively show that the prisoner is not entitled to relief. See 28 U.S.C. § 2255(b). It is the
  prisoner’s ultimate burden to sustain his claims by a preponderance of the evidence. See Pough v.
  United States, 442 F.3d 959, 964 (6th Cir. 2006). Accordingly, where “the record conclusively
  shows that the petitioner is entitled to no relief,” a hearing is not required. Arredondo v. United
  States, 178 F.3d 778, 782 (6th Cir. 1999) (citation omitted).


Case 3:10-cr-00160-TAV-HBG Document 430 Filed 03/31/21 Page 1 of 5 PageID #: 8405
  21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(C), and (b)(2) in addition to possessing a firearm

  in furtherance of a drug trafficking offense in violation of 18 U.S.C. § 924(c)(1)(A)(i)

  [Doc. 254]. Petitioner was sentenced to 204 months’ imprisonment [Id]. He appealed, and

  the Sixth Circuit affirmed his convictions and sentence. United States v. Kincaid, 631 F.

  App’x 276, 285 (6th Cir. 2015). On July 26, 2017, the Court entered an amended judgment,

  reducing Petitioner’s term of imprisonment to 120 months [Doc. 359]. Petitioner then filed

  the present motion, seeking relief under 28 U.S.C. §2255.

  II.    Analysis

         Petitioner disputes his conviction in light of United States v. Davis, 139 S. Ct. 2319

  (2019), and additionally challenges the sufficiency of the evidence for his convictions and

  suggests that counsel was constitutionally ineffective. Pursuant to these claims, Petitioner

  files this collateral attack. The Court must vacate, set aside, or correct a prisoner’s sentence

  if it finds that “the judgment was rendered without jurisdiction, or that the sentence

  imposed was not authorized by law or otherwise open to collateral attack, or that there has

  been such a denial or infringement of the constitutional rights of the prisoner as to render

  the judgment vulnerable to collateral attack . . . .” 28 U.S.C. § 2255. To obtain relief under

  § 2255 because of a constitutional error, the error must be one of “constitutional magnitude

  which had a substantial and injurious effect or influence on the proceedings.” Watson v.

  United States, 165 F.3d 486, 488 (6th Cir. 1999) (citing Brecht v. Abrahamson, 507 U.S.

  619, 637 (1993)). A § 2255 petitioner has the burden of proving that he is entitled to relief

  by a preponderance of the evidence. Pough v. United States, 442 F.3d 959, 964 (6th Cir.

                                                 2


Case 3:10-cr-00160-TAV-HBG Document 430 Filed 03/31/21 Page 2 of 5 PageID #: 8406
  2006). He must clear a significantly higher hurdle than would exist on direct appeal,

  United States v. Frady, 456 U.S. 152, 153 (1982), and demonstrate a “fundamental defect

  in the proceedings which necessarily results in a complete miscarriage of justice or an

  egregious error violative of due process.” Fair v. United States, 157 F.3d 427, 430 (6th Cir.

  1998).

           A.     Davis Claim

           Petitioner disputes his convictions in light of the Supreme Court’s holding in Davis

  which invalidated 18 U.S.C. § 924(c)(3)(B) as unconstitutionally vague [Doc. 416 p. 1].

  Since the case is retroactively applicable on collateral review, Petitioner attempts to apply

  it to his case.3 Section 924(c) may be violated by possessing a firearm “during and in

  relation to any crime or violence or drug trafficking crime.” However, Davis invalidated

  a portion of the definition outlining what qualifies as a “crime of violence” and therefore

  only affects the cases of defendants whose underlying offense qualified under that

  provision. Those who were convicted of possessing a firearm in furtherance of a “drug

  trafficking crime,” like Petitioner, remain unaffected. Petitioner’s claim therefore is

  rejected as meritless.

           B.     Non-Davis Claims

           Petitioner also challenges the sufficiency of the evidence of his convictions

  [Doc. 416 p. 5 (arguing the government relied on “third parties [sic] unproved statements”




           Petitioner’s claim in light of Davis was timely filed within one year of the decision. 28
           3

  U.S.C. § 2255(f)(3).
                                                  3


Case 3:10-cr-00160-TAV-HBG Document 430 Filed 03/31/21 Page 3 of 5 PageID #: 8407
  [sic] to prove their case; “So where is the government’s proof?”] and suggests counsel was

  constitutionally ineffective [Id. p. 6 (“His then attorney did zero investigations, did no

  interviews for witnesses . . . . presented zero counter defense”). However, these claims are

  untimely.4 Petitioner’s judgment became final in January 2016, upon expiration of the time

  to seek certiorari. Petitioner had until January 2017 then to file a timely § 2255 motion

  raising these claims. This motion was filed in June 2020 [Doc. 416].

         Section 2255(f)’s statute of limitations is not jurisdictional and may be tolled under

  limited, extraordinary circumstances.        Dunlap v. United States, 250 F.3d 101, 1007

  (6th Cir. 2001). A petitioner bears the burden of establishing that equitable tolling applies

  to his case, and the doctrine is used sparingly. See Jurado v. Burt, 337 F.3d 638, 642

  (6th Cir. 2003); Allen v. Yukins, 366 F.3d 396, 401 (6th Cir. 2004). In order to demonstrate

  that he is entitled to equitable tolling, a petitioner must show “(1) that he has been pursuing

  his rights diligently, and (2) that some extraordinary circumstance stood in his way and

  prevented timely filing.” Holland v. Florida, 130 S. Ct. 2549, 2562 (2010); Hail v.

  Warden, 662 F.3d 745, 750 (6th Cir. 2011); see also Jurado, 337 F.3d at 643 (holding that

  “[a]bsent compelling equitable considerations, a court should not extend limitations by

  even a single day.”).      Petitioner has not alleged that equitable tolling applies here.




         4
             The government also notes that the sufficiency claims had previously been litigated, with
  the Sixth Circuit having rejected his claims in affirming his conviction. Kincaid, 631 F. App’x at
  283–84. Pursuant to the law of the case doctrine, the government states Petitioner may not
  relitigate them now. United States v. Oglesby, 55 F. App’x 353 (6th Cir. 2003) (“The doctrine
  dictates that issues, once decided, should be reopened only in extraordinary circumstances.”). This
  Court agrees.
                                                    4


Case 3:10-cr-00160-TAV-HBG Document 430 Filed 03/31/21 Page 4 of 5 PageID #: 8408
  Therefore, since his motion was filed long after the statute of limitations had run, his claims

  regarding sufficiency of the evidence and ineffective assistance of counsel are untimely

  and are rejected.

  III.   Conclusion

         For the reasons explained above, Petitioner is not entitled to relief under 28 U.S.C.

  § 2255, and his motion to vacate, set aside or correct his sentence [Doc. 416] will be

  DENIED.5 The Court will CERTIFY that any appeal from this action would not be taken

  in good faith and would be totally frivolous. Therefore, this Court will DENY Petitioner

  leave to proceed in forma pauperis on appeal. See Fed. R. App. P. 24. Moreover, because

  Petitioner has not made a substantial showing of the denial of a constitutional right and

  jurists of reason would not dispute the above conclusions, Slack v. McDaniel, 529 U.S.

  473, 484 (2000), a certificate of appealability SHALL NOT ISSUE. 28 U.S.C. § 2253;

  Fed. R. App. P. 22(b). A separate judgment will enter DENYING the motion [Doc. 416].

         ENTER:


                                        s/ Thomas A. Varlan
                                        UNITED STATES DISTRICT JUDGE




         5
           In the final sentence of his motion, Petitioner “asks for appointed of counsel further on”
  [Doc. 416]. Since the Court is denying his motion to vacate, his request for counsel is DENIED
  as moot.
                                                   5


Case 3:10-cr-00160-TAV-HBG Document 430 Filed 03/31/21 Page 5 of 5 PageID #: 8409
